                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

 NUTRAMAX LABORATORIES, INC.                       )
                                                   )
                              Plaintiff,           )
                        v.                         )
                                                   )
 KETO BURN XTREME,                                 )   Civil Action 8:19-cv-01117-WFJ-AEP
 KETO RESEARCH LABS, GREEN BRICK                   )
 MEDIA LLC, DO SLIM FITNESS LLC,                   )   JURY TRIAL DEMANDED
 JAMES LIBURDI, AND DANIEL LIBURDI,                )
                                                   )
                              Defendants.          )
                                                   )
                                                   )
                                                   )


   VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE
                  RELIEF AND DEMAND FOR JURY TRIAL

       Plaintiff Nutramax Laboratories, Inc. (“Nutramax”) files this Verified First Amended

Complaint against Keto Burn Xtreme (“Keto Burn”), Keto Research Labs (“Keto Research”),

Green Brick Media LLC, Do Slim Fitness LLC, James Liburdi, and Daniel Liburdi (collectively

“Defendants”), and in support thereof alleges as follows:

                             NATURE AND BASIS OF ACTION

       1.      Nutramax owns the trademark forming the basis of this complaint. For several

decades, Nutramax has researched, marketed, distributed, and sold high quality nutritional

supplement products for use by humans and animals throughout the United States and

internationally under its trademarked name, NUTRAMAX LABORATORIES®.

       2.      Defendants Keto Burn and Keto Research are scam organizations working in

unison to manufacture, market, and distribute dietary supplements for use by humans, including

“Keto Burn Xtreme” and “Detox Burn Xtreme.”
       3.      Defendants operate a website (the “Website”) at the domain name

https://tryketoburnxtreme.com (the “Domain Name”) that allows consumers to order its Keto Burn

Xtreme and Detox Burn Xtreme products. Specifically and as discussed in more detail below, the

Website is registered via Namecheap to an account called “greenbrickmedia.” Information

associated with the account includes an email address related to DoSlimFitnessLLC. The account’s

transaction history shows that the credit cards used to operate the account are in the names of

James and Daniel Liburdi. Thus, it is believed that the Website is owned and operated by James

and Daniel Liburdi using the names of Green Brick Media LLC and Do Slim Fitness LLC.

       4.      As part of their scam, Defendants offer consumers a “trial” membership for 17 days,

after which their membership is “automatically and without further notice” converted to a

“RECURRING MONTHLY SUBSCRIPTION to Keto Burn Xtreme Services” at a current

standard one-month membership rate of $89.84, a fact that is only buried in the terms and

conditions of the Website.

       5.      After purchasing Defendants’ products, consumers see the monthly charge

associated with Nutramax, such as “Nutramax Plus” or “PLUSNUTRAMAX,” on their credit card

statements. As a result, consumers are fraudulently misled into believing that Nutramax is the

supplier of Defendants’ products and the beneficiary of Defendants’ scam.

       6.      Defendants’ conduct constitutes both trademark infringement and fraud. As a

result, Nutramax is suffering a loss to the enormous goodwill that it has built in its industry-leading

brands. Defendants’ false and misleading designation of origin of its products causes ongoing

customer confusion, as well as both actual and irreparable harm to Nutramax.




                                              2
       7.      Nutramax seek both preliminary and permanent injunctive relief, as well as its

actual damages, a disgorgement of Defendants’ profits, punitive damages, costs, and reasonable

attorneys’ fees.

                                        THE PARTIES

       8.      Plaintiff Nutramax is a corporation organized and existing under the laws of the

state of South Carolina. Nutramax maintains its headquarters and principal place of business at

946 Quality Drive, Lancaster, South Carolina 29720. Nutramax is the owner of the well-known

NUTRAMAX LABORATORIES® trademark, which it uses to identify dietary and nutritional

supplements sold to consumers throughout the United States and abroad.

       9.      It is believed that Defendants Keto Burn and Keto Research (“Keto Burn”) are in

fact persons or entities operating under these names. However, neither Defendant’s name is

registered as a legal entity or DBA to Plaintiff’s knowledge. It is believed that each Defendant

name is in fact an alter ego of the same persons or entities behind the scam. It is believed that

Defendants James Liburdi, Daniel Liburdi, Green Brick Media LLC, and/or Do Slim Fitness LLC

are doing business as Keto Burn and Keto Research.

       10.     Defendants operate with a principal place of business in Tampa, Florida. The

Website identifies an address at 10028 S. Church Ave., Ste. 18827, Tampa, Florida 33629.

However, this address does not exist. The Defendants’ product packaging lists a Post Office Box

at 1002B S. Church Ave., P.O. Box 18827, Tampa, Florida 33629. Defendant James Liburdi is the

current owner of this P.O. Box.

       11.     On information and belief, the discrepancy between the fake “10028” street number

listed on the Website, and the real “1002B” street number on the packaging is an intentional

misdirection by Defendants.




                                            3
       12.     Defendant Green Brick Media LLC (“Green Brick”) is a limited liability company

registered in Wyoming. Green Brick lists a principal office at 30 N. Gould St., Suite 4000,

Sheridan, WY 82801. It also provides a mailing address of 412 N. Main Street, Suite 100, Buffalo,

WY 82834.

       13.     Defendant Do Slim Fitness LLC (“Do Slim Fitness”) is a limited liability company

registered in Wyoming. Do Slim Fitness lists a principal office and mailing address of 30 N. Gould

St., Suite R, Sheridan, WY 82801.

       14.     Defendant James Liburdi is an individual that is believed to reside at one of 101

South 12th Street, Tampa, Florida 33602 or 1042 Bellasol Way, Unit 401, Apollo Beach, FL

33572-3087. James Liburdi is believed to be an owner and/or operator of the Keto Burn entities.

       15.     Defendant Daniel Liburdi is an individual that is believed to reside at one of 101

South 12th Street, Tampa, Florida 33602 or 1042 Bellasol Way, Unit 401, Apollo Beach, FL

33572-3087. Daniel Liburdi is believed to be an owner and/or operator of the Keto Burn entities.

It is also believed that Daniel Liburdi is an owner and/or officer of Green Brick, as evidenced by

his signing Green Brick’s 2019 Limited Liability Company Annual Report.

       16.     The Domain Name at which the Website is located was registered through

Namecheap, Inc., a domain name registrar. The Website was registered with Namecheap under the

username “greenbrickmedia” with an address of 802 W. Sheridan, Sheridan, WY 82808. Sheridan,

Wyoming is the same city where both Green Brick and Do Slim Fitness purport to maintain offices.

       17.     The contact email address provided to Namecheap for the greenbrickmedia account

is “DoSlimFitnessLLC@gmail.com.” The email address VendurSupplyer123LLC@gmail.com

was also used in connection with this account. Additional websites used for supplement sales have

been registered using this same account with Namecheap between March 31, 2016 and April 13,




                                            4
2019. Most, if not all, of the transactions associated with this Namecheap account were paid for

using credit cards in the name of either James Liburdi or Daniel Liburdi.

        18.     Additional services for the Website are provided by Cloudflare, Inc. The email

address provided to Cloudflare in connection with the Website is contact@greenbrick-media.com.

Additional websites used for supplement sales have used the same Cloudflare, Inc. account

between April 26, 2019 and May 21, 2019.

        19.     Defendants are working in unison to advertise, promote, offer for sale, and sell their

Keto Burn Xtreme and Detox Burn Xtreme products to consumers throughout the United States,

including in this District.

                                 JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction over Nutramax’s federal claims pursuant

to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338 because this action arises under the Federal

Lanham Act, 15 U.S.C. §§ 1051 et seq.

        21.     This Court has supplemental jurisdiction over Nutramax’s related state law claims

pursuant to 28 U.S.C. §§ 1338 and 1367.

        22.     Defendants are subject to personal jurisdiction in this Court because they list their

principal place of business as being located in Tampa. Defendants also purposefully avail

themselves of the benefits of doing business in the State of Florida by using locations and Post

Office boxes within this state to conduct business. Defendants are subject to personal jurisdiction

in this Court because they purposefully availed themselves of the benefits of doing business in the

State of Florida by advertising, promoting, offering for sale and/or selling products and services

to consumers located in this state, or aiding and abetting others in doing so. Defendants are thus




                                              5
committing tortious acts in Florida and have wrongfully caused Nutramax substantial injury in the

State.

         23.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b)(2) and (c)(3) because

a substantial part of the events or omissions giving rise to Nutramax’s claims occurred in this

District.

                                   FACTUAL BACKGROUND

            I.   NUTRAMAX AND ITS PRODUCTS

         24.     Nutramax licenses its intellectual property, including the Mark, as defined herein,

to certain subsidiary companies who in turn research, market, distribute, and sell high quality

nutritional supplements for humans and animals. These products are world-renowned for their

high quality.

         25.     These health products embodying Nutramax intellectual property are sold

throughout Florida, the United States, and the world, through a network of authorized resellers.

         26.     Since at least as early as 1992, Nutramax, on its own and through its licensed

affiliates and resellers, has sold its health supplement products across the United States through a

diversified portfolio of well-recognized and widely-trusted brands, including but not limited to its

NUTRAMAX LABORATORIES® Mark.

         27.     Health supplements bearing Nutramax’s intellectual property, including the Mark,

are utilized to help reduce joint discomfort, support liver health support heart health, and support

intestinal functions, among other uses.

         28.     Health supplements bearing Nutramax’s intellectual property are widely regarded

as the gold standard in the nutritional supplement industry because they are supported by research

and studies, contain verified and validated active ingredients from reliable sources, and are




                                              6
manufactured in accordance with strict standards that ensure consumers receive a high-quality,

safe, and effective product.

        29.    The active compounds used in the health supplements bearing Nutramax’s

intellectual property adhere to strict purity and quality standards, which differentiates these

products from many other products on the market that use inferior ingredients from unverified

suppliers. The specific compounds and ingredients used in in the health supplements bearing

Nutramax’s intellectual property have been researched, tested and validated, and Nutramax has

taken substantial steps to ensure that these products are of the highest quality. Using a quality

management system, Nutramax, through its licensed affiliates, maintains strict control over each

step of the manufacturing process.

        30.    Over the years, Nutramax and its licensed affiliates have spent millions of dollars

researching and developing their innovative health supplement products, and devote significant

financial resources each year to marketing as well.

        31.    By virtue of Nutramax’s commitment to the development and testing of its

products, Nutramax has become acclaimed for its high-quality health supplement products.

Nutramax’s products are some of the most well-known and respected in the industry.

        32.    Nutramax uses, owns, and has registered on the Principal Register of the United

States Patent and Trademark Office a number of its trademarks, including the following mark

relevant to this action (the “Mark”):

 Mark                     Reg. No.                Reg. Date               Class/Goods
 NUTRAMAX                 2231260                 Mar. 16, 1999           Dietary food
 LABORATORIES                                                             supplements


        33.    Nutramax’s federal trademark registration was duly and legally issued, is valid and

subsisting, and constitutes prima facie evidence of Nutramax’s exclusive ownership of the Mark.


                                            7
       34.     The Mark is incontestable pursuant to 15 U.S.C. § 1065.

       35.     The Mark is famous under federal trademark law.

       36.     Nutramax has invested many millions of dollars and has expended significant time

and effort in advertising, promoting and developing its trademarks and other intellectual property,

including the Mark, throughout the United States. As a result of such advertising and promotion,

Nutramax has established substantial goodwill and widespread recognition in the Mark, which has

become associated exclusively with Nutramax, by both customers and potential customers, as well

as the general public at large.

       37.     To create and maintain such goodwill among its customers, Nutramax has taken

substantial steps to ensure that products bearing its trademarks, including the Mark, are of the

highest quality. As a result, Nutramax trademarks, including the Mark, have become widely known

and are recognized throughout the United States as symbols of high quality products. Customers

throughout the United States recognize the Nutramax name, upon which they rely for high quality

products.

       38.     As a result of, inter alia, the care and skill exercised by Nutramax in the conduct

of its business, the high quality of the goods sold under Nutramax’s trademarks, including the

Mark, and the extensive advertising, sale, and promotion by Nutramax of its products, the Mark

has acquired secondary meaning in the United States, including in the State of Florida.

       39.     Nutramax is not now, nor has it ever been, affiliated with Defendants and has not

now, nor has it ever, given Defendants permission to use its Mark.




                                            8
        II.   DEFENDANTS’ UNLAWFUL CONDUCT

              a. Defendants’ Product Sales and Marketing

       40.    Defendants manufacture, advertise, market, offer to sell, and sell supplement

products called “Keto Burn Xtreme” and “Detox Burn Xtreme,” which purport to help the human

body burn fat. Defendants sell similar supplement products via additional websites.

       41.    Defendants advertise, market, offer to sell, and sell products through various

websites, including but not limited to <tryketoburnxtreme.com>. Images of the products offered

for sale are provided below:




       42.    The bottles of the Keto Burn Xtreme product indicate that they are “Distributed for:

Keto Research Labs, Albuquerque, NM 87102, Phone: 1-800-283-6429.” The bottles list a

“Return Address” of 1002B S. Church Ave, STE #18827, Tampa FL 33629. This address

corresponds to a P.O. Box registered to James Liburdi. A “Support Email” is identified as

support@TryKetoBurnXtreme.com. Orders of Defendants’ products are sent via USPS and arrive

with a return address listed as “Keto Research Labs, 1002B S. Church Ave., 18827, Tampa, FL

33629,” as shown in the images below:



                                           9
       43.     The Website also lists a “Return Address” of “Fulfillment Center, Attn: Keto Burn

Xtreme Returns, 10028 S. Church Ave, Ste. 18827, Tampa, FL 33629.”

       44.     Based on publicly available data, there is no business or fulfillment center located

at 10028 S. Church Ave, Ste. 18827, Tampa, FL 33629. Defendants have therefore deceived

consumers by providing inaccurate contact information on the Website and on any product

packaging that uses this address.

       45.     The phone number provided by Defendants is for a commercial call center that is

not exclusive to Defendants.

       46.     In response to a request for contact information for Defendants from an individual

who answered this phone number, the individual provided the address 1002B S. Church Ave,

Tampa FL 33629. This address corresponds to a United States Post Office branch location. It is

also the same address listed on Defendants’ products, but differs from the address listed on the




                                            10
Website. As noted above, Defendant James Liburdi is the current owner of a P.O. Box at this

location that is listed on other materials associated with Defendants’ products.

        47.      Defendants have shipped products ordered from the Website via an account with

Stamps.com, including at least Stamps.com Account #6850190 and Meter #10098335. According

to information provided by Stamps.com, this account is registered to Daniel Liburdi, with an email

address of VendurSupplyer123LLC@gmail.com and an address of 101 South 12th Street, Tampa,

Florida 33602.

        48.      Defendants have taken steps to mask the identities of the individuals or entities that

operate and/or are associated with its business. As discussed above, the Website lists an incorrect

address and provides the phone number to a third-party call center.

        49.      Defendants also uses third party services to mask the registrant of the Domain

Name.    The WHOIS for <tryketoburnxtreme.com> identifies WhoisGuard, Inc., a Panama

corporation, as the Domain Name’s registrant. Attached hereto as Exhibit 1 is a copy of the

WHOIS information for <tryketoburnxtreme.com>.

        50.      Based on public information, WhoisGuard provides a service that lists itself as a

domain name’s registrant in order to prevent a domain name’s true owner from being publicly

identified.

        51.      The WHOIS for <tryketoburnxtreme.com> also identifies NAMECHEAP INC as

the Domain Name’s registrar. Based on public information, Namecheap is a Delaware corporation

that offers domain name registration services to consumers in the United States in exchange for

monetary fees.

        52.       Due to Defendants’ use of these third party services, the true identity of the owner

of the Domain Name and the Website is not publicly available. Based on discovery provided by




                                              11
third parties Cloudflare and Namecheap, the Website is believed to be owned and operated by

James and Daniel Liburdi using Green Brick and Do Slim Fitness LLC’s names.

       53.     Information provided by Cloudflare and Namecheap indicates that many similar

websites are operated by the owners and operators of tryketoburnxtreme.com. For example, the

account that paid Namecheap for registrar services for tryketoburnxtreme.com has paid for

additional website services between March 31, 2016 and April 2019.

       54.     Green Brick Media’s certificate of organization was filed with the Wyoming

Secretary of State on April 5, 2016. The filing indicates that it appointed a registered agent on

March 31, 2016, the same date that the greenbrickmedia account made its first purchase of website

services from Namecheap and shortly before an individual using the email address

contact@greenbrick-media.com created an account with Cloudflare.

               b. Defendants’ Trademark Infringement and Fraudulent Conduct

       55.     The Website located at <tryketoburnxtreme.com> offers consumers a “trial

membership” of its products. The trial membership provides consumers “a 30 day supply of our

product, for 17 days (13 + 4 day shipping) program starting on the day you submit your trial

membership application to the Site.” A true and correct copy of the “Terms & Conditions” from

Defendants’ website is attached hereto as Exhibit 2.

       56.     Defendants’ terms and conditions state that “[u]nless and until you notify us that

you wish to cancel or terminated your membership to the Site, you hereby agree and authorize

Keto Burn Xtreme or its designated agent or assignee to automatically renew your membership to

the Site on a continuing monthly basis and to charge your credit card (or other approved facility)

to pay for the ongoing cost of your membership of $89.84 + $0.00 for S&H. You hereby further

authorize Keto Burn Xtreme or its designated agent or assignee to charge your credit card (or other




                                            12
approved facility) for any and all purchases of products, services and entertainment provided to

you by or through the Site.”

       57.     Consumers have complained that the trial membership described on the Website is

a scam where consumers receive only a few days with their product before their credit card is

charged the full monthly fee.

       58.     Consumer complaints filed with the Better Business Bureau have also associated

the Keto Burn Xtreme and Detox Burn Xtreme products with Do Slim Fitness. The complaints

provided reported similar conduct, wherein consumers believed they signed up for a free trial of a

product but subsequently received charges of over $89 on their credit card bills. Attached hereto

as Exhibit 3 are true and correct copies of printouts from the Better Business Bureau’s website

profile of Do Slim Fitness.

       59.     The Better Business Bureau lists the website doslimmaxlean.com as associated

with Do Slim Fitness. According to information provided by Namecheap, this website’s register

information is also associated with the greenbrickmedia account. The credit card used to pay for

Namecheap’s services with respect to this website is under the name James Liburdi.

       60.     According to certain consumers that reached out to Nutramax, when consumers

sign up for membership with Defendants, their invoice or credit card information indicates that

their purchase was from Nutramax. For example, one customer contacted Nutramax to complain

about the charges they incurred and provided that the charge on her billing statement read

“PLUSNUTRAMAX*GARCINIA, PLUSNUTRAMAX*DETOX.”

       61.     Other consumers has similarly contracted Nutramax stating that they received

charges on their credit card statement from “Nutramax Plus.” Others stated that their credit card

statement listed “Nutramax Plus” and also included Nutramax’s toll-free telephone number.




                                           13
       62.     When consumers receive an invoice or credit card statement listing

“PLUSNUTRAMAX,” “Nutramax Plus,” or Nutramax’s toll-free telephone number, they are

fraudulently led to believe that Nutramax is responsible for their charges and is benefitting from

the Defendants’ membership scam.

       63.     Due to this confusion, consumers wishing to cancel their order or file a complaint

regarding Defendants research Nutramax and find its contact information. Consumers mistakenly

believe that Nutramax sells the Keto Burn Xtreme and Detox Burn Xtreme products.

       64.     Further, information provided by Namecheap and Cloudflare indicates that

Defendants have also improperly used Nutramax’s mark in connection with other websites. For

example, Cloudflare’s records indicated that the account associated with the Website is also

associated with websites such as www.detoxstarnutralabs.com and www.ketostarnutralabs.com

       65.     According     to    information    provided    by   Namecheap,      the   websites

www.ketostarnutralabs.com and www.detoxstarnutralabs.com are also associated with the

greenbrickmedia account. Registrar services for both websites were purchased through

Namecheap on April 12, 2019 using a credit card under the name James Liburdi.

       66.     Defendants are using Nutramax’s Mark to perpetuate this scam and to capitalize

and profit to the detriment of Nutramax.

       67.     Defendants’ use of Nutramax’s Mark to carry out this scam was and continues to

be willful and with bad faith intent to confuse the public.

       68.     Defendants’ use of Nutramax’s Mark has significantly diluted the value and

distinctive quality of Nutramax’s Mark and has caused and continues to cause irreparable harm to

Nutramax’s goodwill and reputation with consumers.




                                             14
                c. Defendants James and Daniel Liburdi’s conduct warrants piercing the
                   corporate veil with respect to the other named Defendants

       69.      Defendants James and Daniel Liburdi have acted in a manner that warrants piercing

the corporate veil with respect to the conduct of the other named Defendants to hold them jointly

and personally liable for the claims below and the conduct of Keto Burn, Green Brick, and Do

Slim Fitness.

       70.      For example, the Liburdis have not maintained formal separation between

themselves and Defendants Keto Burn, Green Brick, and/or Do Slim Fitness.

       71.      For example, the Post Office Box that Keto Burn uses for return shipments is

registered in the personal name of James Liburdi; it is not registered to any corporate entity.

       72.      As another example, shipments of products ordered from the Website have shipped

using a Stamps.com account registered to Daniel Liburdi with the email address

VendurSupplyer123LLC@gmail.com, rather than an account registered to a corporation. That

same email address was also provided to the “greenbrickmedia” account with Namecheap, which

is used to obtain Registrar services for the Website and similar websites.

       73.      While the Namecheap account for the Website and similar websites identifies

“greenbrickmedia” as the user ID and DoSlimFitnessLLC@gmail.com as an email address, the

credit card payments used to pay for purchases on the account are in the individual names of James

and Daniel Liburdi.

       74.      It is believed that James and Daniel Liburdi have used the corporate Defendants’

identities as alter egos for fraudulent purposes, in order to hide themselves as the true beneficiaries

of the scam conduct described above.

       75.      Further, even if piercing the corporate veil is not warranted, James and Daniel

Liburdi should nonetheless be jointly and personally liable for the claims in this case because they



                                              15
performed the conduct at issue themselves and were acting in their individual capacities by using

the unregistered Keto Burn DBAs and by not registering the entities to do business in Florida.



                                         COUNT I
                          Trademark Infringement – 15 U.S.C. § 1114

        76.     Nutramax incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as if fully repeated and restated herein.

        77.     Defendants’ use of Nutramax’s famous Mark in connection with the scams

described herein is likely to cause and actually causes confusion and mistake, and/or deceives

consumers as to the affiliation, connection, or association of Defendants’ and their products and

services with Nutramax and its products and services.

        78.     Defendants know that their conduct is likely to so mislead consumers.

        79.     Defendants’ trademark infringement has been and is deliberate, willful, malicious

and fraudulent because Defendants are intentionally capitalizing on the name, assets, and goodwill

of Nutramax and its famous Mark.

        80.     As a direct and proximate result of Defendants’ conduct, Nutramax has been

damaged in an as yet undetermined amount and is entitled to the remedies and compensation as

provided in 15 U.S.C. § 1114 and 1116. Nutramax has also suffered irreparable harm for which

there is no adequate remedy at law for Defendants’ continuing violations of the Lanham Act, as

set forth herein.

                                        COUNT II
                           Trademark Dilution – 15 U.S.C. § 1125(c)

        81.     Nutramax incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as if fully repeated and restated herein.




                                            16
       82.     Nutramax’s Mark is famous and distinctive and is entitled to protection against

dilution by blurring or tarnishment.

       83.     Defendants’ use of Nutramax’s Mark in connection with the scams described herein

is causing dilution of the distinctive qualities of the Mark.

       84.     Defendants’ violations of the Lanham Act have been and are deliberate, willful,

malicious and fraudulent because Defendants are intentionally presenting consumers with

Nutramax’s name and Mark in connection with its scams, which has caused and continues to cause

damage to Nutramax’s reputation and dilution of its famous Mark.

       85.     As a direct and proximate result of Defendants’ conduct, Nutramax has been

damaged in an as yet undetermined amount and is entitled to the remedies and compensation as

provided in 15 U.S.C. § 1116 and 1117. Nutramax has no adequate remedy at law for Defendants’

continuing violations of the Lanham Act, as set forth herein.

                                          COUNT III
                         False Designation of Origin – 15 U.S.C. § 1125

       86.     Nutramax incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as if fully repeated and restated herein.

       87.     Defendants’ improper use of Nutramax’s Mark constitutes a false designation of

origin, a false or misleading description of fact or a false or misleading representation of fact. The

foregoing activities are likely to cause confusion as to the origin, sponsorship or approval of the

various trial offers and products described above.

       88.     Defendants’ use of Nutramax’s Mark in connection with the scam described above

is deliberate, willful, malicious and fraudulent.

       89.     As a direct and proximate result of Defendants’ conduct, Nutramax has been

damaged in an as yet undetermined amount and is entitled to the remedies and compensation as



                                             17
provided in 15 U.S.C. § 1114 and 1116. Nutramax has no adequate remedy at law for Defendants’

continuing violations of the Lanham Act, as set forth herein.

                                          COUNT IV
                                       Common Law Fraud

         90.   Nutramax incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as if fully repeated and restated herein.

         91.   Defendants’ use of Nutramax’s name and Mark is a false representation of fact.

Nutramax is not now, nor has it ever been, affiliated with Keto Burn, Keto Research, the Keto

Burn Xtreme and Detox Burn Xtreme products, or the trial offers and scams described above.

         92.   Defendants’ false representation of fact is material because it has misled and

continues to mislead consumers into believing that Nutramax is affiliated with Defendants, the

Keto Burn Xtreme and Detox Burn Xtreme products, and/or the trial offers and scams described

above.

         93.   Defendants have made and continue to make this sort of material misrepresentation

of fact with full knowledge of its falsity.

         94.   Defendants’ use of Nutramax’s name and Mark in connection with the scam

described above is intentional.

         95.   Consumers are unaware that Nutramax is not affiliated with Keto Burn, Keto

Research, the Keto Burn Xtreme and Detox Burn Xtreme products, or the trial offers and scams

described above and rely on Defendants’ representation that it is. This is shown by at least

consumers contacting Nutramax to address complaints regarding these scams with the

understanding that Nutramax is behind and/or profiting from them.




                                              18
       96.     Consumers’ reliance on Defendants’ false representations is reasonable, as

Nutramax’s name shows up on consumers’ credit card statements in connection with the purchase

of the Keto Burn Xtreme and/or Detox Burn Xtreme products.

       97.     Both Nutramax and consumers are proximately harmed by Defendants’ false

representations; consumers are left without any redress for the pecuniary injury suffered due to the

scam trial offers, and Nutramax suffers extraordinary harm to its reputation and goodwill (both as

a business and of its registered Mark) as previously explained.

       98.     As a result of Defendants’ fraudulent conduct, Nutramax has suffered and continues

to suffer damages in an amount yet to be determined.

                                           COUNT V
               Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                       (Fl. § 501.201-13)

       99.     Nutramax incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as if fully repeated and restated herein.

       100.    Defendants’ past and continued use of Nutramax’s Mark with the intent to deceive

and defraud the public into believing that their Keto Burn Xtreme and Detox Burn Xtreme products

and trial offer scams are affiliated with Nutramax constitutes unfair and deceptive acts or practices

in violation of Fla. Code. Ann. § 501.201 et seq.

       101.    Defendants’ unfair and deceptive conduct in violation of this act have been willful

and knowing.

       102.    As a result of Defendants’ conduct, Nutramax has suffered actual damages to its

reputation and goodwill with consumers.

                                          JURY TRIAL

       103.    Nutramax claims a trial by jury on all issues so triable.




                                             19
                                       PRAYER FOR RELIEF

              WHEREFORE, Nutramax respectfully prays for the following relief:

         A.        The Court enter judgment in favor of Nutramax and against Defendants on all

counts, holding each Defendant jointly and severally liable.

         B.        The Court enter a preliminary and permanent injunction enjoining Defendants,

their agents, divisions, subsidiaries, officers, employees, attorneys, and all those persons acting

in concert with them from making false and misleading statements in connection with its Keto

Burn Xtreme or Detox Burn Xtreme products, including but not limited to those identified

above;

         C.        The Court enter a preliminary and permanent injunction enjoining Defendants

from using Nutramax’s Mark or any variation thereof;

         D.        Award Nutramax its actual damages incurred as a result of Defendants’ wrongful

acts as described herein;

         E.        Award Nutramax treble damages pursuant to 15 U.S.C. § 1117 and/or S.C. Code

Ann. § 39-5-140;

         F.        Award punitive damages to deter future similar conduct by Defendants;

         G.        Award the Nutramax its reasonable attorneys’ fees and costs;

         H.        Award the Nutramax pre-judgment and post-judgment interest in the maximum

amount allowed under the law;

         I.        Enter a finding that Defendants have willfully and deliberately engaged in false

advertising and unfair practices and find that this is an “exceptional case” under the Lanham

Act; and

         J.        Award such other and further relief as it deems just and reasonable.


                                               20
Respectfully submitted, this 3rd day of July, 2019.

                                By: /s/ Ryan W. Koppelman
                                    Ryan W. Koppelman
                                    Florida Bar No. 909041
                                     ALSTON & BIRD LLP
                                     1950 University Ave.
                                     5th Floor
                                     East Palo Alto, CA 94303
                                     Telephone: 650-838-2000
                                     Facsimile: 650-838-2001
                                     ryan.koppelman@alston.com


                                     Attorneys for Plaintiffs Nutramax
                                     Laboratories, Inc.




                                    21
